DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “The hot runner of claim 18” and claim 18 is cancelled. It is unclear whether applicant intend to claim 20 to be dependent upon 19 or claim 1. Applicant is urged to clarify this in the next action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10, 11, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairy et al (US 2008/0317898 A1). 
For claim 1, Fairy discloses a side gate nozzle (Fig. 1; para [0002],' edge-gated apparatus') used in a hot runner for transferring melt to a mold cavity, the side gate nozzle comprising: a nozzle body (10) having a primary melt channel (24, Fig. 1; para [0020], 'delivers the melt through inlet 24’); a nozzle head (16, 44, 46) having a first secondary melt channel (left most 36) arranged to feed melt to a first nozzle tip (left most 60, Figs. 1 and 5; para [0024], 'nozzle melt channel 36. A nozzle tip 60') and a second secondary melt channel (right most 36) arranged to feed melt to a second nozzle tip (right most 60, Figs. 1 and 5; para [0024], 'nozzle melt channel 36. A nozzle tip 60'), each of the first and second nozzle tips being fluidly connected to the nozzle head (Fig. 1); two or more heaters (38, 38) disposed in the nozzle head (Fig. 1; para [0021], 'nozzle heaters 38'), wherein a first heater (left most 38) is adjacent to the first secondary melt channel (left most 36, Fig. 1) and a second heater (right most 38) is adjacent to the second secondary melt channel (right most 36, Fig. 1), the first heater being positioned closer to the first secondary melt channel than to the second secondary melt channel (Fig. 1).

Regarding claim 10, Fairy discloses the hot runner of claim 1, and further wherein the first heater (left most 36) is adjacent the first nozzle tip (left most nozzle 60, Figs. 1 and 5).
Regarding claim 11, Fairy discloses the hot runner of claims 1, and further wherein the second heater (right most 38) is adjacent the second nozzle tip (right most nozzle 60, Figs. 1 and 5).
As for claim 17, it is noted that since Fairy that’s that manifold is heated by manifold heater such as electrically resistive wire heater, it includes sliding the wire within the manifold (nozzle head) to the first and second heater passage (which includes respective openings) (see [0020]). 
As for claim 19, Fairy further shows the  first and second heaters are attached to the nozzle head (Fig 1).
Claim(s) 1, 4, 14-15, 21-26, 32-33, 36, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonomura et al. (US 5,518,389 A ; hereinafter 'Nonomura').

Regarding claim 4, Nonomura discloses the hot runner of claim 1, and further comprising a first tertiary melt channel (31) arranged to transfer melt from the first secondary melt channel (11) to the first nozzle tip (Figs. 5-6; col. 8, In. 23-39), wherein the first heater (Hml) is adjacent to the first tertiary melt channel (Figs. 5-6).
Regarding claim 21, Nonomura discloses a side gate nozzle used in a hot runner for transferring melt to a mold cavity (Figs. 1 and 5-6), the side gate nozzle comprising:
a nozzle body (Fig. 1) having a primary melt channel (10, Figs. 1 and 5-6; col. 8, In. 8-17, 'common channel 10');

wherein a first heater (Hml)is adjacent to the first nozzle tip (Figs. 1 and 5-6) and a second heater (Hm3) is adjacent to the secondary nozzle tip (Figs. 1 and 5-6), the first heater being positioned closer to the first nozzle tip than to the second nozzle tip (Figs. 1 and 5-6).
Regarding claim 23, Nonomura discloses the hot runner of claim 21, and further comprising first and second tertiary channels (31, 33), the first tertiary melt channel (31) arranged to pass melt from the first secondary melt channel (11) to the first nozzle tip (Figs. 5-6) and the second tertiary melt channel (33) arranged to pass melt from the second secondary melt channel (13) to the second nozzle tip (Figs. 5-6; col. 8, In. 23-39).
Regarding claim 24, Nonomura discloses the hot runner of claim 21, and further wherein the second heater (Hm3) is positioned closer to the second nozzle tip than to the first nozzle tip (Figs. 5-6).
Regarding claims 14 and  25, Nonomura discloses the hot runner any of any of the claims 21-24, and further comprising a controller (54) operatively coupled to the nozzle (Fig. 6; col. 11, In. 25-40), the controller arranged to control each of the first and 
Regarding claims 15 and  26, Nonomura discloses the hot runner of claim 25, further comprising a first temperature sensor (Sml) positioned proximal to the first secondary melt channel (11, Figs. 5-6; col. 11, In. 25-40, 'thermocouples Sm1-Sm4') and a second temperature sensor (Sm3) positioned on the second secondary melt channel (13, Figs. 5-6; col. 11, In. 25-40, 'thermocouples Sm1-Sm4'), the first and second temperature sensors arranged to send feedback including melt temperature information to the controller (Fig. 6; col.11, In. 25-40, 'control unit 54 is provided with target temperatures for the main runners 11.about. 14 and sub-runners 31.about.34, which enter from a computer system 50 or as the result of a manual setting (or change), and with signals indicative of measured temperature from the thermocouples Sm1-Sm4').
Regarding claim 32, Nonomura discloses a side gate nozzle used in a hot runner for transferring melt to a mold cavity (Figs. 1 and 5-6), the side gate nozzle comprising:
a nozzle body (Fig. 1) having a primary melt channel (10, Figs. 1 and 5-6; col. 8, In. 8-17, ’common channel 10’);
a nozzle head (43, 44) having a first secondary melt channel (11) arranged to feed melt to a first nozzle tip (unlabeled tip in Figs. 1 and 5-6; col. 8, In. 23-39) and a second secondary melt channel (13) arranged to feed melt to a second nozzle tip (unlabeled tip in Figs. 1 and 5-6; col. 8, In. 23-39), each of the first and second nozzle tips being fluidly connected to the nozzle head (Figs. 1 and 5-6); two or more heaters 
Regarding claim 33, Nonomura discloses the side gate nozzle of claim 32, and further wherein the first heater (Hml) is associated with the first secondary melt channel (11, Figs. 5-6).
Regarding claim 36, Nonomura discloses the hot runner of claim 32, further comprising a first temperature sensor (Sml) positioned on the first secondary melt channel (11, Figs. 5-6; col. 11, In. 25-40, 'thermocouples Sm1-Sm4') and a second temperature sensor (Sm3) positioned on the second secondary melt channel (13, Figs. 5-6; col. 11, In. 25-40, 'thermocouples Sm1-Sm4'), the first and second temperature sensors arranged to send feedback including melt temperature information to the one or more controller (Fig. 6; col. 11, In. 25 -40, 'control unit 54 is provided with target temperatures for the main runners 11 .about.14 and sub-runners 31 .about.34, which enter from a computer system 50 nr as the result of a manual setting (or change), and with signals indicative of measured temperature from the thermocouples Sm1-Sm4').
Regarding claim 38, Nonomura discloses the hot runner of claim 36, and further wherein the first temperature sensor (Sml) is arranged to send feedback to a first .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nonomura in view of either one of US 3,221,144 A (Kamide) or Fennewald et al (US 2005/0109767 A1).
Regarding claim 35, Nonomura discloses the side gate nozzle of claim 32, but does not specifically disclose wherein the one or more controllers comprises first and 
However, Kamide discloses wherein the one or more controllers comprises first (18) and second (19) controllers, the first controller (18) being operatively connected to the first heater (13) and the second controller (19) being operatively connected to the second heater (14, Fig. 1; col. 2, In. 59-70, 'selector switches 18, 19 and 20, respectively, correspond to the surface heating units 13, 14 and 15').
Additionally, in the same field of endeavor, pertaining to injection molding, Fennewald et al teach controller being operatively connected to a first heater (see Fig 13 item 304-controller, layered heater 302), for the benefit of efficiently controlling the heating temperature in a body structure of a device such as hot runner system mold ([0067]).
 It would have been obvious to a person of ordinary skill in the art to provide the nozzle of Nonomura with individual controls for each heating unit as disclosed in Kamide in order to prevent a control unit failure from shutting down operation of the entire nozzle, or having control unit to control a first heater as taught by Fennewald et al., for the benefit of efficiently controlling the temperature in a structure. Furthermore, it would have been obvious to duplicate parts such including as heater[s], for controlling larger scale of heating system/nozzle, and such would include having more than one controls to efficiently heat the nozzle plate/mold structure. 
Regarding claim 39, Nonomura discloses the hot runner of claim 38, but does not specifically disclose wherein the second temperature sensor is arranged to send feedback to a second controller, the second controller arranged to send instructions to the second heater to adjust melt temperature of the second secondary melt channel. .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fairy et al (US 2008/0317898 A1) in view of Tan et al (US 2017/0144351 A1).
For claim 20, Fairy et al teach all the limitations to the claim except wherein a length of the first heater is greater than a length of the first heater passage and wherein a length of the second heater is greater than a length of the second heater passage. 
In the same field of endeavor, pertaining to injection molding, Tan et al teach heater length greater the length of the heater passage (Figs 5D, 5E, items 517a-5a7d which are embedded in distal members 502).
It would have been obvious to one ordinary skill in the art at art to modify the heating system as taught by Fairy et al with including heating tubes longer than the passage as shown by Tan et al., for the benefit of efficiently heating mold (see abstract and throughout).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2014/0127348 A1 (Baumann et al) teaches nozzle and heating device for heating materials as  shown in Fig 2. 
US 2013/0287884 A1 (Jenko et al) teach mold tool system including heating device (Figs 1-3). 
Similarly, US 5,952,016 (Gellert) teach side gated injection molding apparatus with actuated manifold.
US 2017/0259481 A1 teaches hot runner apparatus controller via controller 127 which maintains the heat output of first and second heating elements (21,25) ([0045]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743